Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 30, 31, 39-41, 43, 44, 46, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1) in view of Holtz et al. (US 2009/0165784) and Guo et al. (US 2014/0276643).
With regard to claim 1, Magnuson teaches a distal tip segment for a sheath assembly with regions of contrast to ascertain a distal tip profile under imaging, the distal tip segment comprising: a proximal section having a first polymer that defines a region of increased wall thickness and cross-sectional area (Fig. 1B member 32, see proximal section of 40, [0032]); and a distal most section having the first polymer that defines a region of reduced wall thickness to provide an atraumatic tip (Fig. 1B see distal tip), wherein the distal tip segment is operatively coupled to a proximal shaft portion of the sheath assembly (Figs. 1A and 2 see connection to shaft 10), wherein the proximal shaft portion comprises a second polymer ([0018]), wherein an interface in a proximal end of the proximal section is formed between the proximal section and the proximal shaft portion by joining layers of polymers in an overlapping configuration along a longitudinal axis of the sheath assembly (see Fig. 2 where 34 and 14 overlap), the interface comprising an under layer of the first polymer from the proximal section that does not extend 
With regard to claim 4, see Fig. 1B, [0033].
With regard to claim 30, Magnuson teaches a sheath assembly comprising: Application No. 16/157,783- 6 - September 1, 2021 a shaft comprising a proximal shaft portion (Fig. 1A member 10), a distal tip segment distal to the proximal shaft (Fig. 1B member 32), wherein the distal tip segment comprising: a proximal section having a first polymer that defines a region of increased wall thickness and cross-sectional area (Fig. 1B member 32, see proximal section of 40, [0032]); and a distal most section 

With regard to claim 39, see [0028] the diameter for D1 is equal to the diameter for D3 which is the inner diameter of the proximal section, with an exemplary value of .017 inches given, 36 and 38 are spaced apart by .004 inches, and 38 and 36 are .002 inches thick ([0031]).  Using these values the outer diameter of the proximal section is .033 inches which is less than about .158 inches.  Further these values can vary depending on the inner diameter and catheter wall thickness ([0028], [0032]). 
With regard to claims 40 and 41, see [0028] the diameter for D1 is equal to the diameter for D3 which is the inner diameter of the proximal section, Magnuson teaches a range for the inner diameter to be .01-.25 inches which encompasses the claimed range.  Magnuson further teaches the device may be used for delivery and withdrawal of fluid or instruments and that the passage is sized for delivery ([0032], [0041]).  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an inner diameter as claimed as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to alter the inner diameter as desired depending on desired flow characteristics or the size of an instrument to be inserted.
With regard to claims 43 and 44, see connection in Fig. 2.
With regard to claim 46, As combined above Holtz et al. teach barium is added to catheters to tubes in amounts varying from 10%-30% and including 25% ([0032]) and further, 
With regard to claim 50, the tip would necessarily have a tip transition force.  The assembly would be capable of use with a dilator or needle.

Claims 23-25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 1 above, and further in view of Stigall et al. (US 2014/0180254 A1) and Helgerson et al. (US 6,149,996)
With regard to claims 23-25 and 34, Magnuson does not disclose the specific radiopacity of the tip.  The Examiner finds that the radiopacity is a result effective variable due to the tip thickness and radiopacity of the material.  As combined above Magnuson, Holtz et al., and Guo et al. disclose a radiopaque polymer.  LeBlanc et al. do not disclose a thickness at the distal most section, inner diameter of the region of increased wall thickness, or thickness at an interface with the shaft as recited.  Magnuson teaches the thickness at the interface would be about equal to the thickness of the catheter wall which can vary between .001”-.125” plus the thickness of the 36 or 38 which is .002” and would taper to the thickness at the tip but do not disclose a thickness at the distal most section, inner diameter of the region of increased wall thickness However, Stigall et al. teach a catheter for the vasculature which has a distal tip which tapers from a thickened region to a straight region, at the tip inner diameter values of .01”-.1” and outer diameter values of .025”-.25” are taught ([0022]).  Depending on the selected inner and outer diameter values a thickness between .0075” and .12” may be achieved.  Stigall et al. teach such a tip is sufficient for traversing the vasculature ([0003], [0020]).  It would have been obvious to a person having In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to alter the thickness as desired.   Furthermore, one of ordinary skill in the art would have expected the Applicant's invention to perform equally well with the tip of Magnuson and Stigall et al. because it provides balance between the flexibility and stiffness required to move through the vasculature Magnuson teaches the shaft may comprise nylon and the tip may be made of a polymer ([0027], [0032]) but does not disclose the explicit materials recited.  However, Helgerson et al. teach a tip for a catheter can have a durometer between 20D-70D including particularly using Pebax with a hardness of 35D (Col. 2 lines 23-24, lines 52-56) these characteristics provide the necessary mechanical characteristics for traversing the body (Col. 1 lines 12-18).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tip with a 35D Pebax in Magnuson as Helgerson et al. teach this is suitable for transmission through the body and would yield the same predictable result.
As the same tip thickness, diameter, and radiopaque material are used as combined above the device would be expected to have the same radiopacity.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 30 above, and further in view of Burkholz et al. (US 2018/0093074 A1).
With regard to claim 35, Magnuson teaches a device substantially as claimed.  Magnuson does not disclose an opening in the region of increased wall thickness.  However, Burkholz et al. teach using a side hole in an area of increased thickness in order to reduce the direct impingement of infustae on the vessel wall ([0057], Fig. 2 member 62).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a hole in the proximal section of Magnuson as Burkholz et al. teach this is beneficial for reducing the direct impingement of infusate on the vessel wall.

Claims 36, 37, 38, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 1 above, and further in view of Stigall et al. (US 2014/0180254 A1).
With regard to claims 36, 38, and 42, see Fig. 1B showing the straight profile of the distal most tip which has an outer diameter smaller than the outer diameter of the proximal section.  As it is inserted into the body it necessarily has sufficient stiffness to cross the tissue.  Magnuson teaches the wall thickness may vary ([0028]) but Magnuson does not disclose the thickness of the tip portion.  However, Stigall et al. teach a catheter for the vasculature which has a distal tip which tapers from a thickened region to a straight region, at the tip inner diameter values of .01”-.1” and outer diameter values of .025”-.25” are taught ([0022]).  Depending on the selected inner and outer diameter values a thickness between .0075” and .12” may be achieved.  Stigall et al. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to alter the thickness as desired.   Further, regarding claim 11, the thickness at the interface would be about equal to the thickness of the catheter wall which can vary between .001”-.125” plus the thickness of the 36 or 38 which is .002” and would taper to the thickness at the tip as taught by Stigall et al. above.  The values taught by Magnuson encompass the claimed thickness at the interface, as such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an inner diameter as claimed as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
With regard to claim 37, see Fig. 1B the outer diameter of the tip 32 increases from the distal to the proximal end.  Magnuson discloses the tip may be insert molded onto the shaft ([0037]) but does not explicitly show the outer diameter of the proximal section of the tip to be equal to the outer diameter of the distal end of the shaft.  However, Stigall et al. shows that when two components are heat molded together the diameters fuse to become continuous (see .

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 1 above, and further in view of Levine et al. (US 2009/0024089 A1) and Helgerson et al. (US 6,149,996).
With regard to claim 45, Magnuson teaches the shaft may comprise nylon and the tip may be made of a polymer ([0027], [0032]) but does not disclose the explicit materials recited. However, Levine teaches using Nylon 12 for a catheter body as it provides mechanical strength and flexibility for travel through the vasculature ([0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Nylon 12 for the shaft as Levine et al. teach this is suitable for use in the body and provides mechanical strength and flexibility.  Further, Helgerson et al. teach a tip for a catheter can have a durometer between 20D-70D including particularly using Pebax with a hardness of 35D (Col. 2 lines 23-24, lines 52-56) these characteristics provide the necessary mechanical characteristics for traversing the body (Col. 1 lines 12-18).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tip with a .

Claims 47, 48, 49, and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 30 above, and further in view of Stigall et al. (US 2014/0180254 A1) and Helgerson et al. (US 6,149,996)
 With regard to claims 47, 48, 49 and 51-53, the Examiner finds the stiffness of the tip and transition force to be result effective variables due to the material selection and tip size.  Magnuson teaches the thickness at the interface would be about equal to the thickness of the catheter wall which can vary between .001”-.125” plus the thickness of the 36 or 38 which is .002” and would taper to the thickness at the tip and Magnuson teaches a range for the inner diameter to be .01-.25.  Magnuson further teaches the device may be used for delivery and withdrawal of fluid or instruments and that the passage is sized for delivery ([0032], [0041]).but do not disclose a thickness at the distal most section, inner diameter of the region of increased wall thickness However, Stigall et al. teach a catheter for the vasculature which has a distal tip which tapers from a thickened region to a straight region, at the tip inner diameter values of .01”-.1” and outer diameter values of .025”-.25” are taught ([0022]).  Depending on the selected inner and outer diameter values a thickness between .0075” and .12” may be achieved.  Stigall et al. teach such a tip is sufficient for traversing the vasculature ([0003], [0020]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness as claimed as Stigall et al. teach such values are suitable for traversing the vasculature and as it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to alter the thickness as desired.   Furthermore, one of ordinary skill in the art would have expected the Applicant's invention to perform equally well with the tip of Magnuson and Stigall et al. because it provides balance between the flexibility and stiffness required to move through the vasculature Magnuson teaches the shaft may comprise nylon and the tip may be made of a polymer ([0027], [0032]) but does not disclose the explicit materials recited.  However, Helgerson et al. teach a tip for a catheter can have a durometer between 20D-70D including particularly using Pebax with a hardness of 35D (Col. 2 lines 23-24, lines 52-56) these characteristics provide the necessary mechanical characteristics for traversing the body (Col. 1 lines 12-18).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tip with a 35D Pebax in Magnuson as Helgerson et al. teach this is suitable for transmission through the body and would yield the same predictable result.
	As the same tip thickness, diameter, and durometer material are used as combined above the device would be expected to have the same stiffness and transition force.

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 30 above, and further in view of Guo et al. (US 2009/0166913 A1).
With regard to claim 54, Magnuson teaches a device substantially as claimed.  Magnuson does not disclose a marker band.  However, Guo et al. ‘913 teach using marker bands in addition .

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments with respect to claims 1 and 30, as indicated in the rejection above, due to the combination using radiopaque materials this would result in a visualization boundary due to the overlapping materials.  Guo et al. ‘913 is to additional teach placement of a marker at the location for guidance, as rejected this boundary is also present due to the construction and is beneficial for placement of the tip.  Regarding claim 36, the claim does not recite what portion of the device the section is viewed.  When viewing the tip perpendicular to the longitudinal axis it is flat and straight.   Additionally, the extent of the profile is not recited, though there may be tapering at least at some point it would be straight, particularly at the tip.  Regarding the arguments to Stigall et al., Applicant argues that Magnuson has a singular material, so there would be no motivation to transition.  However, the tip of Magnuson has a similar tapering/transitioning profile and the catheter uses multiple materials.  Both devices are used in the same area of the body and Stigall et al. teach the size to be beneficial for traversing the vasculature which is applicable to Magnuson.  Further, one of ordinary skill would be able to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783